Fourth Court of Appeals
                               San Antonio, Texas
                                     August 14, 2019

                                  No. 04-19-00406-CV

 Richard A. CONTRERAS, the owner heir to Los Ojuelos Ranch, Abst. #1393-Sur. #592, Ind.;
                                     Appellant

                                             v.

  Enrique BENAVIDES, et. al.; Leroy & Lavada Jones; Jean Shell, Trust; Huisache Land &
  Minerals, Ltd.; Guillermo Salinas & CAAMR Invest Janice Hinds-Ind.; Los Ojuelos Ranch
              Partnership; Diana Peacock, Mgr.; Killam Ranch Properties, Ltd.;
                                         Appellees

                From the 406th Judicial District Court, Webb County, Texas
                           Trial Court No. 2014CV7002684-D4
                       Honorable Oscar J. Hale, Jr., Judge Presiding

                                       ORDER
        In accordance with this court’s memorandum opinion of this date, this appeal is
DISMISSED FOR WANT OF PROSECUTION. See TEX. R. APP. P. 37.3(b); see also TEX. R.
APP. P. 42.3(c).

      It is so ORDERED on August 14, 2019.


                                                  ______________________________
                                                  Irene Rios, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 14th day of August, 2019.



                                                  Keith E. Hottle, Clerk of Court